Citation Nr: 0607620	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-30 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
thoracic spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1980 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

In September 2005, prior to certification of the veteran's 
appeal to the Board, the RO received a letter from a private 
physician that pertained to the veteran's appeal.  It does 
not appear that this document was considered by the RO and, 
moreover, a supplemental statement of the case (SSOC) was not 
promulgated.  Therefore, the RO should review the statement 
and issue an SSOC that includes the newly submitted evidence.

Regarding the newly submitted September 2005 letter from the 
private physician, the Board notes that the physician stated 
that he had treated the veteran since July 2005.  However, 
the medical records from this physician are not of record in 
the claims folder.  Further, the veteran testified during his 
October 2005 Board hearing that he receives treatment from 
the VA medical center in Charleston, South Carolina.  The 
most recent VA treatment records are dated in August 2005.  
Therefore, the RO should attempt to obtain the records from 
the September 2005 private physician, in addition to any VA 
treatment records dated since August 2005.

During the October 2005 Board hearing, the veteran and his 
representative argued that they were not satisfied with the 
veteran's January 2004 and February 2005 VA examinations 
inasmuch as those examinations failed to adequately assess 
all pertinent functional impairment, such as functional 
impairment on repeated use, during flare-ups and due to 
incoordination, weakened movement and excess fatigability.  
Therefore, it is averred that these examination reports are 
not adequate for rating purposes.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  Further, in the veteran's August 2004 
statement, he argued that his post-service injury to the 
lumbar spine was a result of his service-connected thoracic 
spine disability.  This is construed as a request for service 
connection for the lumbar spine secondary to the service-
connected thoracic spine disorder.  The appropriate 
development should be undertaken by the RO.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and dates of treatment of all 
medical care providers, VA or private, 
which have treated him for his thoracic 
spine disability since December 2003.  
After the veteran has signed the 
appropriate releases, those materials not 
currently of record should be obtained 
and associated with the claims folder.  
Of particular interest are the records 
from the private physician, R.H., M.D., 
the author of the September 2005 letter.  
In addition, the veteran's VA outpatient 
medical records from the Charleston, 
South Carolina VA medical center from 
August 2005 to the present should be 
obtained and associated with the claims 
folder.  All attempts to procure these 
records should be documented in the file.  
If the RO cannot obtain these records, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit the 
records for VA review.

2.  The RO should make arrangements for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
extent of his thoracic spine disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

The report must include range of motion 
studies for the thoracolumbar spine with 
notations as to the degree of motion at 
which the veteran experiences pain, if 
any.  The physician should identify and 
completely describe any other current 
symptomatology, including any functional 
loss of the thoracolumbar spine due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The physician should inquire as 
to whether the veteran experiences flare-
ups.  If so, he or she should describe, 
to the extent possible, any additional 
functional loss or limitation of motion 
during such flare- ups.

The examiner should also render an 
opinion as to whether any subsequent 
injuries of the veteran's lumbar spine 
after service were as a result of his 
service-connected thoracic spine 
disability and whether any symptoms 
experienced as a result of those post-
service injuries are secondary to the 
veteran's service-connected thoracic 
spine disability.

A complete rationale for all opinions 
expressed should be provided.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  The RO should then review the 
veteran's claim, taking into 
consideration any newly submitted 
evidence since August 2005, the date of 
the most recent Supplemental Statement of 
the Case.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


